 1    Kevin G. Little, SBN 149818
      LAW OFFICE OF KEVIN G. LITTLE
 2    Post Office Box 8656
      Fresno, California 93747
 3    Telephone: (559) 348-5200
      Facsimile: (559) 242-2400
 4    E-Mail: kevin@kevinglittle.com

 5   Attorneys for Plaintiff James Robert Montez II

 6

 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   JAMES ROBERT MONTEZ, II,                         ) CASE NO. 1:18-cv-01510-AWI-BAM
                                                      )
11                    Plaintiff,                      )
12                    vs.                             ) STIPULATION TO EXTEND DEADLINE
                                                      ) TO AMEND PLEADINGS AND ORDER
13   FRESNO COUNTY CORRECTIONAL                       )
     OFFICER OLIVER; UNKNOWN LAW                      )
14                                                    )
     ENFORCEMENT OFFICERS, THE
     COUNTY OF FRESNO, CALIFORNIA,                    )
15
                                                      )
16                      Defendants.                   )
                                                      )
17                                                    )
                                                      )
18                                                    )
19                                                    )
                                                      )
20                                                    )
                                                      )
21                                                    )
22           IT IS HEREBY STIPULATED AND AGREED by and between the attorneys of records
23
     for plaintiff James Robert Montez II (“Montez”) and defendants Fresno County Correctional
24
     Officer Oliver (“Officer Oliver”) and the County of Fresno (“County”) as follows:
25
             Montez requests to extend the April 19, 2019 deadline to amend the pleadings in this
26
27   action, as set by the Court’s February 6, 2019 Scheduling Order (Dkt. No. 13), based on the

28   following reasons: (1) Montez timely propounded discovery and noticed the deposition of

     Stipulation to Extend Deadline to
     Amend Pleadings & Order
                                                      1
 1   Officer Oliver, very shortly after the scheduling conference was held; (2) the press of other
 2   business has resulted in a continuance of the due dates of the discovery propounded and noticed
 3
     by Montez; and (3) it was necessary for the parties’ to enter into a protective order in connection
 4
     with the production of otherwise privileged information sought in discovery. Because of these
 5
     factors, Montez only today received document discovery in accordance with agreed upon
 6

 7   extensions, and Officer Oliver’s deposition remains to be set. Defendants do not oppose

 8   Montez’ request to extend the deadline to amend the pleadings.

 9           Accordingly, the parties believe that there is good cause for the Court to approve the
10
     following stipulation:
11
             1.       The April 19, 2019 deadline for amending the pleadings may be extended to July
12
     19, 2019, by which time the pending discovery will be completed and Montez will have had a
13
     reasonable time to amend the pleadings.
14

15   Dated: April 19, 2019                         LAW OFFICE OF KEVIN G. LITTLE

16
                                           By:     /s/ Kevin G. Little
17                                                 Kevin G. Little
                                                   Attorneys for Plaintiff James Robert Montez II
18   Dated: April 19, 2019                         WEAKLEY & ARENDT
19                                                 A Professional Corporation

20
                                           By:     /s/ Brande L. Gustafson (Authorized on 4/19/19)
21
                                                   James D. Weakley
22                                                 Brande L. Gustafson
                                                   Attorneys for Defendants CORRECTIONAL
23                                                 OFFICER OLIVER AND THE COUNTY OF
                                                   FRESNO
24

25

26
27

28

     Stipulation to Extend Deadline to
     Amend Pleadings & Order
                                                     2
 1                                                ORDER

 2           Pursuant to the parties’ stipulation, and good cause appearing, the deadline for all

 3   stipulated amendments or motions to amend the pleadings shall be filed by July 19, 2019.

 4
     IT IS SO ORDERED.
 5

 6       Dated:      April 23, 2019                            /s/ Barbara   A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Stipulation to Extend Deadline to
     Amend Pleadings & Order
                                                      3
